                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    EDISON C. F.,                                         Civil Action No. 20-15455 (SRC)

                 Petitioner,

          v.                                                          OPINION

    H.O. THOMAS DECKER, et al.,

                 Respondents.


CHESLER, District Judge:

         Presently before the Court is Petitioner’s motion seeking reconsideration of this Court’s

order and opinion denying his amended habeas petition pursuant to Rule 59(e). (ECF Nos. 22).

Also before the Court are Petitioner’s motions to seal his medical records (ECF No. 25), for leave

to file a reply brief (ECF No. 27), seeking leave for counsel to appear pro hac vice (ECF No. 31), 1

and his motion seeking a temporary restraining order (ECF Nos. 28). The Court having considered

the motions, the record of proceedings in this matter, Petitioner’s briefs in support of his motions

(ECF Nos. 23, 29, 32) and the Government’s responses to the motions (ECF Nos. 26, 30), and for

the reasons expressed below, Petitioner’s motions to seal, seeking leave to file a reply, and seeking

to have counsel appear pro hac vice are granted; and Petitioner’s motions seeking reconsideration

and a temporary restraining order are denied.



I. BACKGROUND




1
 This Court having considered counsel’s motion seeking to have co-counsel appear before this
Court pro hac vice, and good cause having been shown, that motion is granted.
                                                 1
       In November 2020, Petitioner filed his amended petition for a writ of habeas corpus in this

matter. (ECF No. 11). Following briefing, this Court issued an order and opinion on February 16,

2021, which denied Petitioner’s habeas petition without prejudice. (ECF Nos. 20-21). This Court

explained that denial as follows:

               In his habeas petition, Petitioner first argues that his current period
               of immigration detention has become unconstitutional either
               because the conditions under which he is currently confined are
               unduly punitive without a supporting conviction in light of COVID-
               19, or because the treatment he has received at the facility in which
               he is detained, when viewed in light of the ongoing COVID-19
               situation and Petitioner’s pre-existing mental and physical health
               issues, amounts to deliberate indifference to his medical needs on
               the part of the Government. In its recent decision in Hope v. Warden
               York County Prison, 972 F.3d 310 (3d Cir. 2020), the Third Circuit
               has reiterated the standards to be applied to both of these classes of
               claims. As the Court of Appeals explained in Hope, in evaluating
               whether an alien’s conditions of confinement amount to undue
               punishment, “[t]he touchstone for the constitutionality of detention
               is whether conditions of confinement are meant to punish.” Id. at
               325-27. In the absence of a showing that detention facility staff
               acted with an express intent to punish the petitioner, determining
               whether conditions amount to unconstitutional punishment requires
               that the district court “consider the totality of the circumstances of
               confinement, including any genuine privations or hardship over an
               extended period of time, and whether conditions are (1) rationally
               related to their legitimate purpose or (2) excessive in relation to that
               purpose.” Id. In reviewing the conditions and actions of detention
               officials and their relation to the Government’s legitimate interest in
               detaining aliens awaiting the conclusion of removal proceedings,
               reviewing courts “must acknowledge that practical considerations
               of detention justify limitations on many privileges and rights,” and
               “ordinarily defer” to the expertise of prison officials in responding
               to COVID-19 unless there is “substantial evidence in the record that
               the officials have exaggerated their response” to the situation. Id.
               Given the Government’s strong interest in detaining aliens with
               criminal records who are subject to removal orders and the
               deference due to the expertise of detention officials, the Third
               Circuit in Hope rejected the argument that detention during the
               COVID-19 pandemic would amount to unconstitutional punishment
               where the facility in which the petitioner is housed had taken
               significant, concrete steps aimed at mitigating the threat posed to
               detainees, notwithstanding serious pre-existing health conditions

                                                  2
which may render those detainees more likely to suffer serious
complications should they contract the virus. Id. 327-29.

        Turning to deliberate indifference medical claims, the Third
Circuit reaffirmed that “[t]o establish deliberate indifference, [the
petitioner] must show the Government knew of and disregarded an
excessive risk to their health and safety.” Id. at 329 (citing Nicini v.
Morra, 212 F.3d 798, 811 (3d Cir. 2000). The Court of Appeals
further held that “[t]he context of the Government’s conduct is
essential to determine whether it shows the requisite deliberate
indifference,” and that, in evaluating this context, a reviewing court
must defer to the expertise of both medical officials and jail
administrators, and not assume a constitutional defect where
concrete action has been taken in response to the COVID-19
pandemic as “rules of due process are not subject to mechanical
application in unfamiliar territory.” Id. at 329-30 (quoting County
of Sacramento v. Lewis, 523 U.S. 833, 850 (1998)). Thus, where
the Government has taken concrete steps towards mitigating the
medical effects of COVID-19 on a detention facility, a detainee will
fall “well short of establishing that the Government was deliberately
indifferent toward [his] medical needs” in light of the virus even
though the Government cannot entirely “eliminate all risk” of
contracting COVID, notwithstanding even serious pre-existing
medical conditions which may exacerbate a COVID-19 infection
should one occur. Id. at 330-31.

        Given Petitioner’s criminal history and order of removal, it
is clear that the Government has a legitimate interest in detaining
him. As Petitioner has not shown an express intent to punish him
on the part of the staff of the Bergen County Jail in which he is
detained, to succeed on his claim he must show that his conditions
of confinement are arbitrary, purposeless, or excessive and therefore
unreasonable in light of the Government’s interest in detaining him.
Hope, 972 F.3d at 325-29; see also Stevenson v. Carroll, 495 F.3d
62, 67-68 (3d Cir. 2007). Having reviewed the considerable steps
the facility has taken to alleviate the threat COVID-19 poses to
detainees such as Petitioner, which are significantly more protective
of detainees than those at issue in Hope, this Court finds that
Petitioner has failed to make such a showing. Steps the Bergen
County Jail has taken to alleviate the threat to vulnerable detainees
such as Petitioner include operating significantly under maximum
capacity, ensuring there are on site or on call doctors and nursing
staff at all times, performing intake screenings for all incoming
detainees including COVID-19 testing, housing newly arrived
detainees in a separate unit, quarantining infected detainees and
providing treatment including hospitalization where warranted, the

                                   3
cohorting of those who have been exposed to infected individuals
but have not shown symptoms of COVID-19 for fourteen days, and
increased cleaning and sanitization. (See Document 1attached to
ECF No. 19). Taken together, these actions clearly indicate that the
facility has taken significant and concentrated action to address the
threat of COVID-19, and that Petitioner’s conditions remain
rationally related to the Government’s interest in detaining him, and
that Petitioner is not entitled to relief on his conditions of
confinement claim. Hope, 972 F.3d at 325-29.

        Petitioner is likewise not entitled to relief on his medical
claim in light of the specific medical and psychiatric treatment he
has received while detained and the concrete steps the facility has
taken to protect Petitioner and those like him from COVID-19. In
each instance in which Petitioner raised an issue to the facilities
medical staff – be it his mental health needs, injuries, or dental
issues, he was either provided medical treatment or applicable
medication to address or monitor the issue. (See Document 1
attached to ECF No. 16). As nothing Petitioner has provided
indicates that medical staff have been deliberately indifferent to any
psychiatric or medical need he has brought to their attention, and as
the facility has clearly taken ample steps to address COVID-19,
Petitioner has failed to show an entitlement to habeas relief on his
COVID-related claims. Hope, 972 F.3d at 330-31.

....

        In his final claim, Petitioner contends that his continued
detention under § 1226(c) in the absence of a bond hearing amounts
to an unconstitutional application of the statute in light of the Third
Circuit’s recent decision in Santos v. Warden Pike Cnty. Corr.
Facility, 965 F.3d 203, 209 (3d Cir. 2020). In Santos, the Third
Circuit reaffirmed that detention without a bond hearing under §
1226(c) can amount to an unconstitutional application of the statute
where the alien’s detention becomes so prolonged as to be arbitrary.
Id. In determining whether detention has become unconstitutionally
prolonged, Santos instructs courts to look to several factors – the
length of detention and the likelihood that detention will continue
for a considerable time, the cause for any delays in the underlying
immigration proceedings especially where any such delay is the
result of bad faith or carelessness by one of the parties, and whether
the conditions under which the petitioner is confined are
“meaningfully different from [punitive] criminal detention.” Id. at
210-11. The first factor – the length of detention – is the most
important to be considered and is accorded the greatest weight in
determining whether continued detention without bond amounts to

                                  4
              an unconstitutional application of the statute. Id. The Third Circuit,
              however, rejected a bright line rule approach, finding that even
              detention of over a year may pass constitutional scrutiny, as it is only
              meaningfully different from criminal detention.” Id. at 210-11; see
              also Dryden v. Green, 321 F. Supp. 3d 496, 502 (D.N.J. 2018)
              (finding that detention of over a year was not arbitrary nor an
              unconstitutional application of § 1226(c)).

                      In this matter, Petitioner has been detained for
              approximately eleven months, a length of time which, standing on
              its own, is not so prolonged as to amount to a denial of Due Process.
              Dryden, 321 F. Supp. 3d at 502. His underlying removal
              proceedings concluded with relative expediency, with most delays
              in those proceedings being the result of Petitioner’s requests for
              extensions or his filing of applications for relief. Given that
              Petitioner filed his appeal of his order of removal several months
              ago, and the fact that his detention under § 1226(c) will most likely
              conclude in a relatively short amount of time absent a reversal of his
              removal order by the BIA, Petitioner’s detention under the statute is
              not likely to continue for an unwarranted period of time.

                      As this Court has already concluded for the reasons
              expressed above that Petitioner’s conditions of confinement are
              distinguishable from punitive criminal confinement, and in light of
              the fact that the remaining factors – length of detention, likely
              amount of continued detention under the statute, and the reasons for
              any delays in immigration proceedings – all weigh against a finding
              that Petitioner’s detention has become unconstitutionally prolonged,
              this Court finds that Petitioner is not entitled to a bond hearing at
              this time. Petitioner’s amended habeas petition is therefore denied.
              Given Petitioner’s interest in maintaining the privacy of his medical
              records, and the already limited access automatically applicable to
              immigration habeas matters, however, this Court grants the parties’
              motions seeking to seal Petitioner’s medical records (ECF Nos. 12,
              18) in this matter.

(ECF No. 20 at 4-8).

       On March 16, 2021, Petitioner filed a motion for reconsideration pursuant to Federal Rule

of Civil Procedure 59(e). (ECF No. 22-23). In that motion, Petitioner argues that “newly

discovered” evidence concerning events which occurred in Petitioner’s place of confinement in

early February 2021 demonstrate that he was exposed to punitive conditions of confinement or



                                                 5
deliberate indifference to his medical needs, and that this Court erred in denying his prolonged

detention claim because Petitioner believes this Court did not properly apply the Third Circuit’s

decision in Santos. (Id.).

       In support of this motion, Petitioner has provided jail medical records for early February

2021. (ECF No. 24). Those records indicate that Petitioner chose to stop taking his medications,

and that on February 4, 2021, he did “not wish to take meds any more,” and that he understood the

risks associated with ceasing his medication. (Id. at 2-3). Petitioner also declined follow up mental

health care. (Id.). On or about February 9, Petitioner requested a COVID test, and as a result was

transferred into a quarantine unit while awaiting his results. (Id. at 14). In the early afternoon of

February 9, Petitioner requested a transfer out of the quarantine unit, but was told he could not be

transferred back until after his test results pursuant to jail COVID protocols. (Id.). Petitioner

thereafter threatened to commit suicide if he was not transferred back to his prior housing. (Id.).

Petitioner was therefore moved to a suicide watch unit of observation and was referred for mental

health treatment. (Id. at 14-19). On February 10, Petitioner reported no complaints, and was seen

for a mental health follow up during which he reported that he had no further suicidal ideation and

would “be able to cope if rehoused.” (Id. at 24-26). Continued daily monitoring was ordered,

however. (Id. at 31).

       On February 11, 2021, Petitioner’s COVID test results came back negative. (Id. at 38).

When seen by medical staff that morning, he again denied suicidal ideation, but requested to see a

psychiatrist to resume his medication. (Id. at 40). When seen later that day, however, Petitioner

again reported difficulty in his quarantine cell and claimed he would hang himself if kept in

quarantine. (Id. at 41). Petitioner was moved back to an observation cell. (Id.). Petitioner

remained under observation until he was seen by mental health services on February 13, 2021.



                                                 6
(Id.at 63-64). During his February 13 mental health follow up, Petitioner reported anxiety over

being returned to a quarantine unit, but denied suicidal ideation. (Id. at 68). Petitioner was cleared

for release, and was released back into the general population rather than quarantine based on his

negative COVID test. (Id. at 69-72). On February 16, Petitioner was again seen by a psychiatrist,

at which time he requested to placed back on medications, a request which was granted. (Id. at

76-77). According to the records associated with this visit, Petitioner had previously told mental

health officials that he would continue to report suicidal thoughts if he were placed in quarantine,

but ceased doing so as soon as he was returned to his prior housing unit. (Id. at 75-76).

       While Petitioner’s reconsideration motion was pending, on May 17, 2021, Petitioner filed

an emergency motion for a temporary restraining order. (ECF Nos. 28-29). In that motion,

Petitioner contends that he is likely to be transferred in the near future, that he believes that such a

transfer would be contrary to applicable internal ICE guidelines for transfers, and would interfere

with his ability to communicate with counsel both before this Court in the event that a bond hearing

were ordered, or before the New York state courts in which he is attempting to vacate one of the

convictions which undergirds his order of removal. (Id.).

       On May 18, 2021, the Government filed a response to that motion. (ECF No. 30). In that

response, the Government informs the Court that while a transfer had originally been considered,

ICE has chosen not to transfer Petitioner at this time. (Id.). The Government also argues that this

Court lacks jurisdiction to grant a restriction on transfers, and that Petitioner has not shown any

policy or constitutional violation sufficient to warrant further relief in this habeas matter. (Id.).



II. DISCUSSION

A. Legal Standard



                                                   7
       The scope of a motion for reconsideration brought pursuant to Rule 59(e) of the Federal

Rules of Civil Procedure is extremely limited, and courts will grant such motions only sparingly.

Blystone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011). An order of the Court may be altered or

amended pursuant to such a motion only where the moving party establishes one of the following

grounds for relief: “(1) an intervening change in the controlling law; (2) the availability of new

evidence that was not available when the court [issued its order]; or (3) the need to correct a clear

error of law or fact to prevent manifest injustice.” Id. For the purposes of such a motion, new

evidence “does not refer to evidence that a party . . . submits to the court after an adverse ruling,”

but instead refers to “evidence that a party could not earlier submit to the court because that

evidence was not previously available.” Id. Evidence which is not newly discovered “cannot

provide the basis for a successful motion for reconsideration.” Id. In the reconsideration context,

a manifest injustice will generally arise only where “the Court overlooked some dispositive factual

or legal matter that was presented to it,” or committed a “direct, obvious, and observable” error.

See Brown v. Zickefoose, Civil Action No. 11-3330, 2011 WL 5007829, at *2, n. 3 (D.N.J. 2011).

Reconsideration motions may not be used to relitigate old matters or to raise arguments or present

evidence or allegations that could have been raised prior to entry of the original order. Exxon

Shipping Co. v. Baker, 554 U.S. 471, 485 n. 5 (2008).



B. Analysis

1. Petitioner’s COVID related reconsideration arguments

       In his motion for reconsideration, Petitioner argues that “new evidence” regarding the

events of February 2021 warrant reconsideration of the denial of his conditions of confinement

and medical claims and warrant habeas relief. Even putting aside the question of whether

Petitioner’s February 2021 records are properly considered “new evidence,” this Court disagrees.
                                                  8
Petitioner’s medical records indicate that Petitioner willingly chose to cease taking his

medications, and himself requested a COVID test, triggering COVID policies which resulted in

his being placed in quarantine. Petitioner thereafter overreacted to that quarantine placement and

threatened suicide. His medical records, however, indicate that the jail took immediate action –

scheduling mental health consults and follow-ups, and placing Petitioner on suicide watch, and

ultimately releasing him from quarantine following his negative test results. Medical records

further indicate that Petitioner was placed back on medication after he finally requested that he

resume taking it. Petitioner’s “new evidence” is in no way indicative of punitive conditions of

confinement or deliberate indifference, and instead merely indicated that Petitioner made certain

choices of his own accord and the jail did its best to accommodate and treat him in light of the

results of those decisions. These records therefore suggest that the jail took appropriate responsive

action to Petitioner’s medical decisions and suicidal thoughts, and took appropriate action in

response to Petitioner’s request for COVID testing. Nothing Petitioner has submitted would

therefore have in any way changed this Court’s analysis of Petitioner’s COVID related conditions

of confinement and medical claims, and reconsideration is therefore not warranted as to these

claims. See Hope, Hope, 972 F.3d at 325-31; Blystone, 664 F.3d at 415.



2. Petitioner’s Santos related reconsideration arguments

       In his remaining reconsideration claim, Petitioner argues that this Court misapplied Santos

in denying his request for a bond hearing. Although Petitioner characterizes this Court’s decision

as a misapplication or mistaken application of Santos, Petitioner’s argument ultimately amounts

to disagreement with this Court’s ruling as to the facts analyzed by the Court. Contrary to

Petitioner’s argument, and as the decision quoted above indicates, this Court directly considered



                                                 9
the relevant Santos factors, balanced them, and ultimately concluded Petitioner was not entitled to

relief because, at the time of the Court’s decision, Petitioner had been detained for less than a year,

Petitioner’s detention was not likely to continue for a great deal longer as he is essentially awaiting

the BIA’s decision at this point, that Petitioner’s immigration proceedings had moved swiftly and

that Petitioner was responsible for a good deal of the delay in those proceedings, and that Petitioner

was not subject to punitive conditions of confinement as he is detained in a county jail – notably

in conditions less restrictive than those applied to county pre-trial detainees and in conditions that

the Court found did not amount to unconstitutional punishment without a supporting conviction. 2

Based on these findings, this Court found a bond hearing was not warranted. This conclusion was

reached through the appropriate considerations in light of Santos, and nothing Petitioner has

submitted indicates that this Court erred in reaching those conclusions. See Santos, 965 F.3d at

209-11. Petitioner has thus failed to set forth a valid basis for reconsideration, and his motion for

reconsideration is denied. Blystone, 664 F.3d at 415.



3. Petitioner’s motions to seal his medical records and for leave to file a reply in support of

his reconsideration motion

       In briefing the reconsideration motion, Petitioner filed both a motion to seal his February

2021 medical records (ECF No. 25) and a motion seeking leave to file his reply brief. (ECF No.



2
  Although Petitioner argues that this Court did not consider whether his conditions of confinement
are akin to post-conviction criminal detention, this Court did do so. Although this Court did not
elaborate at length, Petitioner is detained in a county jail in a unit separate from pre-trial detainees
in at least somewhat less restrictive environs than those detainees. Petitioner is not detained in a
prison for post-conviction criminal defendants, as was the alien in Santos, and, as this Court
discussed in its opinion in addressing Hope, nothing in the jail’s responses to COVID changed this
non-punitive detention into something akin to post-conviction punitive detention. Petitioner’s
conditions of confinement are therefore not similar to post-conviction criminal detention, and that
Santos factor does not weigh in favor of a bond hearing.
                                                  10
27). As this Court considered Petitioner’s reply in reaching a decision on the reconsideration

motion, Petitioner’s motion for leave to file a reply is granted. Likewise, as Petitioner has a clear

interest in the confidentiality of his medical records, as the Government is not opposed to the

motion to seal, and given the inherent privacy interests attached to immigration habeas

proceedings, Petitioner’s motion to seal his February 2021 medical records is granted.



4. Petitioner’s motion seeking a temporary restraining order

       In his final motion, Petitioner argues that this Court should enter a temporary restraining

order enjoining the Government not to transfer him as believes a transfer would interfere with his

access to counsel and the state courts in his collateral review hearing as well as to counsel in this

matter, and would in any event be violative of an ICE internal policy requiring notice and a reason

for transfer be provided to counsel for immigration detainees who are to be transferred under

certain circumstances. Injunctive relief, however, is an “extraordinary remedy, which should be

granted only in limited circumstances.” Novartis Consumer Health v. Johnson & Johnson – Merck

Consumer Pharms. Co., 290 F.3d 578, 586 (3d Cir. 2002) (citation and quotation marks omitted).

       In order to establish that he is entitled to injunctive relief in the form of a temporary

restraining order, Petitioner must

               demonstrate that “(1) he is likely to succeed on the merits; (2) denial
               will result in irreparable harm; (3) granting the injunction will not
               result in irreparable harm to the defendants; and (4) granting the
               injunction is in the public interest.” Maldonado v. Houston, 157
               F.3d 179, 184 (3d Cir. 1998) (as to a preliminary injunction); see
               also Ballas v. Tedesco, 41 F. Supp. 2d 531, 537 (D.N.J. 1999) (as to
               temporary restraining order). A plaintiff must establish that all four
               factors favor preliminary relief. Opticians Ass’n of America v.
               Independent Opticians of America, 920 F.2d 187 (3d Cir. 1990).




                                                 11
Ward v. Aviles, No. 11-6252, 2012 WL 2341499, at *1 (D.N.J. June 18, 2012). Petitioner, as the

party seeking a temporary restraining order, must first demonstrate a “reasonable probability of

eventual success in the litigation.” Bennington Foods, LLC v. St. Croix Renaissance Group, LLP,

528 F.3d 176, 179 (3d Cir. 2008) (citation and quotation marks omitted). To satisfy this

requirement, “[i]t is not necessary that the moving party’s right to a final decision after trial be

wholly without doubt; rather, the burden is on the party seeking relief to make a prima facie case

showing a reasonable probability that it will prevail on the merits.” Ward, 2012 WL 2341499 at

*2 (quoting Oburn v. Sapp, 521 F.2d 142, 148 (3d Cir. 1975)).

       Initially, the Court notes that it is extremely doubtful that this Court has jurisdiction to

enjoin his transfer in this habeas matter. Congress has provided the Government with considerable

discretion in determining where to detain aliens pending removal or the outcome of removal

proceedings. 8 U.S.C. § 1231(g)(1); see also Calla-Collado v. Att’y Gen., 663 F.3d 680, 685 (3d

Cir. 2011) (ICE “necessarily has the authority to determine the location of detention of an alien in

deportation proceedings . . . and therefore, to transfer aliens from one detention center to another”);

Sinclair v. Att’y Gen., 198 F. App’x 218, 222 n. 3 (3d Cir. 2006). Notwithstanding the right to

counsel an alien may have even in his underlying immigration proceedings, an alien “does not

have the right to be detained where he believes his ability to obtain representation and present

evidence would be most effective.” Calla-Collado, 663 F.3d at 685. Several courts in this District

have therefore found that this Court lacks jurisdiction to enjoin a transfer in an immigration habeas

matter, see G.A. v. Rodriguez, 20-5922 at ECF No. 29, Letter Order (Document 1 attached to ECF

No. 30); see also I.O. v. Anderson, 20-13153 at ECF No. 5 (D.N.J. Oct. 26, 2020), especially in

light of the fact that such a transfer does not interfere with this Court’s jurisdiction to grant

appropriate relief on immigration habeas claims. See Rumsfeld v. Padilla, 542 U.S. 426, 441



                                                  12
(2004) (District Court retains jurisdiction over properly filed immigration habeas even if petitioner

is moved out of the court’s territorial jurisdiction). Thus, this Court may well lack jurisdiction to

grant Petitioner’s injunction request even had he shown an entitlement to such relief.

       This Court need not reach the ultimate question of jurisdiction here, however, as Petitioner

has utterly failed to show his entitlement to an injunction. First, the Court notes that Petitioner has

failed to show any likelihood of success on the merits in this matter – indeed, as this Court has

now denied his motion for reconsideration, this matter has entirely finished and he has lost on the

merits of his habeas claims already. Any argument as to the underlying merits of his access to

counsel or the courts claim he may also wish to raise – which would largely be beyond the purview

of this habeas matter – are likewise entirely speculative. Petitioner’s arguments arise entirely out

of a potential transfer which may not now occur, which may not in any event move Petitioner out

of the area surrounding his current place of detention, and in any event is likely to impact

Petitioner’s access to counsel or the courts in only limited ways. 3 Petitioner’s merits claims are

thus entirely speculative and do not show any strong likelihood of success on the merits of any

claims before this Court. Petitioner’s alleged imminent irreparable injury is likewise based entirely



3
  Although Petitioner makes much of his need to have close access to counsel and the New York
Courts, nothing Petitioner submits indicates that he would not be able to meet with counsel much
as he had for the last year – telephonically or electronically – or indicates that his physical presence
in the New York courts will be absolutely mandatory for his post-conviction proceedings or any
potential future plea hearing. Likewise, nothing currently at hand indicates that he would not be
able to attend any such hearing virtually, if not physically, in any event. Although Petitioner argues
in his supplemental letter brief (ECF No. 32 at 3), that counsel’s experience suggests that his
transfer might impact those proceedings, these contentions are largely speculative and fail to take
into account accommodations which courts throughout this country have made in regards to
hearing matters remotely in light of the COVID-19 pandemic. Under these circumstances, the
Court is simply unpersuaded that an adequate showing of an immediate irreparable injury has been
demonstrated. Indeed, Petitioner’s submissions largely suggest that Petitioner believes that his
“ability to obtain representation and present evidence would be most effective” if Petitioner would
remain in Bergen County, however, Colla-Collado does not authorize relief merely for this
purpose. See 663 F.3d at 685.
                                                  13
on his own speculative reasoning that his transfer may impact his state court post-conviction

proceedings, or may impact his interaction with counsel in this (now concluded) matter. As

Petitioner has failed to show either imminent harm or a likelihood of success on the merits, he is

not entitled to injunctive relief even if this Court has jurisdiction to grant it in this case. Ward,

2012 WL 2341499 at *2. Petitioner’s motion seeking a temporary restraining order (ECF No. 28)

is therefore denied.



III. CONCLUSION

       For the reasons expressed above, Petitioner’s Rule 59(e) reconsideration motion (ECF No.

22) is DENIED; Petitioner’s motion for leave to file a reply brief (ECF No. 27) is GRANTED;

Petitioner’s motion to seal his February 2021 medical records (ECF No. 25) is GRANTED;

Petitioner’s motion seeking to have counsel appear pro hac vice (ECF No. 31) is GRANTED; and

Petitioner’s motion seeking a temporary restraining order (ECF No. 28) is DENIED.                An

appropriate order follows.




                                                             s/Stanley R. Chesler
                                                      Hon. Stanley R. Chesler,
                                                      United States District Judge




                                                 14
